--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.3


ACKNOWLEDGEMENT OF RELINQUISHMENT OF SUPPLEMENTAL RETIREMENT BENEFIT ACCRUED
UNDER
THE FIRST AMENDED AND RESTATED SONOMA VALLEY BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


THIS NOTICE OF RELINQUISHMENT OF SUPPLEMENTAL RETIREMENT BENEFIT (hereinafter
“Acknowledgement of Relinquishment”) is entered into as of June 30, 2010
(“Effective Date”), by and between Sonoma Valley Bank, a California Corporation
(hereinafter the “Company”) and the Participant designated below
(“Participant”).
 
WHEREAS, the Participant is a member of a select group of management and highly
compensated employees who contribute materially to the continued growth,
development and future business of the Company;
 
WHEREAS, the Company had previously adopted the First Amended and Restated
Sonoma Valley Bank Supplemental Executive Retirement Plan Document, as amended
on July 15, 2009 (as may be amended from time to time, the “Plan Document”) and
respectively referred to as “Plan”, and the Participant had previously been
selected to participate in the Plan and executed an Individual Participation
Agreement on December 17, 2008 (“Participation Agreement”) in order to
participate in the Plan;
 
WHEREAS, the Company, with the approval of the Personnel and Policies Committee,
has simultaneously terminated the Plan pursuant to the terms of the Termination
of the First Amended and Restated Sonoma Valley Bank Supplemental Executive
Retirement Plan as set forth on Exhibit A hereto (“Plan Termination”).
 
WHEREAS, as of the effective date of the Plan Termination, the Participant
desires to voluntarily relinquish any Executive Benefit that would otherwise be
payable to the Participant pursuant to the terms of the Plan, accrued or
un-accrued, and to voluntarily relinquish, forfeit, and surrender any and all
existing unvested and unpaid rights or benefits that may have accrued to the
Participant as a result of having participated in the Plan; and
 
WHEREAS, the Company, with the approval of the Personnel and Policies Committee,
and simultaneously with the termination of the Plan, desires to acknowledge the
Participant's voluntary relinquishment of all Executive Benefits payable to the
Participant pursuant to the Plan.
 
NOW THEREFORE, the Company and the Participant hereby agree to the following:
 
I.           Definitions.  Unless otherwise provided in this Acknowledgment of
Relinquishment, the capitalized terms herein shall have the same meaning as
under the Plan Document and any amendments thereto.
 
II.           Termination of Further Participation.  Notwithstanding anything in
the definition of “Participant” contained in Section 2.22 of the Plan Document
to the contrary, the undersigned shall cease to be a participant in the Plan for
purposes of the accrual of any additional or supplemental Executive Benefit from
and after the effective date of the Plan Termination, and to accrue any
additional benefits under the Plan that would otherwise accrue on or after the
Plan Termination, regardless of the term of service provided as defined in
Section 2.2 of the Plan.
 
 
 

--------------------------------------------------------------------------------

 
III.           Relinquishment of Accrued Benefits.  In connection with the Plan
Termination, as of the Effective Date, the Participant hereby voluntarily and
without consideration, irrevocably relinquishes, forfeits and surrenders any and
all right, title and interest in and to any and all accrued Executive Benefit
payments that would otherwise be payable to the Participant pursuant the terms
of the Plan and further agrees that as of the Effective Date the Participant
relinquishes, forfeits, and surrenders any and all unpaid, un-accrued or
unvested benefits or rights that would have otherwise been payable to the
Participant pursuant to the terms of the Plan if he or she had remained a
Participant or which would otherwise vest or be paid on or after the Effective
Date.  The Participant acknowledges and agrees that as of the Effective Date, he
or she shall have relinquished, forfeited and surrendered all rights or benefits
that would have otherwise accrued to or been payable to the Participant pursuant
to the terms of the Plan.
 
IV. Relinquishment Voluntary and Without Consideration.  The Company and
Participant hereby acknowledge and agree that the Participant's relinquishment,
forfeiture and surrender of any and all rights payable to the Participant
pursuant to the terms of the Plan as set forth in this Acknowledgement of
Relinquishment constitute the voluntary relinquishment of all of the
Participants rights and benefits otherwise accrued or payable pursuant the terms
of the Plan (the "Participant's Relinquishment").  The Company and Participant
further acknowledge and agree that the Participants relinquishment was the
voluntary act of the Participant, and was made with out any consideration or
offset of any payment otherwise payable to the Participant by the Company or any
related party thereto.
 
V.           Release of Claims.  In consideration of the rights granted herein,
Participant, for himself and his successors and assigns and Beneficiaries,
hereby releases and forever discharges the Company from any and all manner of
actions, causes of action, in law or in equity, suits, debts, liens, contracts,
agreements, promises, liabilities, claims, demands, damages, losses, sums of
money, defenses, costs or expenses of any nature whatsoever, including but not
limited to any Claims (as defined in the Plan Document) Participant might
otherwise have, whether known or unknown, suspected or unsuspected, fixed or
contingent (collectively, “Claims”), which now exist or which may hereafter come
into existence relating to the Plan.


A.           Civil Code Section 1542 Waiver.  Participant certifies that he has
read the following provisions of California Civil Code section 1542 and has had
the meaning and effect of this provision explained by legal counsel:


A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.


B.           Acknowledgement of Release.  Participant acknowledges that the
release contained above constitutes a waiver of, and does hereby expressly,
knowingly, and voluntarily waives and relinquishes to the fullest extent
permitted by law, each and all of the provisions of California Civil Code
section 1542.  Participant understands and acknowledges that the significance
and consequence of this waiver of California Civil Code section 1542 is that,
even if he should eventually suffer additional damages arising out of the facts
referred to in this Acknowledgment of Relinquishment, he will not be able to
make any claim for those damages against any other party hereto.  Furthermore,
Participant acknowledges that he intends these consequences even as to claims
for damages that may exist as of the date of this Acknowledgment of
Relinquishment but which he does not know exist, and which, if known, would
materially affect the decision to execute this Acknowledgment of Relinquishment,
regardless of whether the lack of knowledge is the result of ignorance,
oversight, error, negligence, or any other cause.
 
 
 

--------------------------------------------------------------------------------

 
VI.           Acknowledgement.  The Participant hereby acknowledges that he or
she has read and understands this Acknowledgment of Relinquishment, the
Participation Agreement and the Plan Document, and understands that by
terminating participation in the Plan, Participant shall be irrevocably and
forever forfeiting any right, title or interest to any vested or unvested rights
or benefits under the Plan.
 
VII.           Advice of Counsel.  Participant acknowledges that he or she has
been advised by Company to seek independent legal counsel, including tax
counsel, regarding Participant’s entry into this Acknowledgment of
Relinquishment, including the forfeiture of benefits and waiver of
claims.  Neither Company nor Company counsel has provided legal or tax advice to
Participant.
 
VIII.           Successors and Assigns.  This Acknowledgment of Relinquishment
shall inure to the benefit of, and be binding upon, the Company, its successors
and assigns, and the Participant.
 
IX.           Governing Law.  This Acknowledgment of Relinquishment (including
both the Individual Participation Agreement and the Plan Document) shall be
governed by and construed under the laws of the state of California.
 
X.           Counterparts.  This Acknowledgment of Relinquishment may be
executed in one or more counterparts each of which is legally binding and
enforceable.
 


 Participant:___________________________                                                                           __________________________
         (Signature)                                                             (Date)
 
 


Authorized Representative
Of Sonoma Valley
Bank:                                           By:  _____________________                                                      Title:_____________
 
Date:  _________________
 
Witness: __________________________
 
Witness: __________________________





